DETAILED ACTION
This action is in response to the submission filed on 8/17/2022.  Claims 1-2, 8-14, and 20-24 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered and they are persuasive. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 8-14, and 20-24 contain allowable subject matter. Posamentier, Calvert, Bawa, Valentine, and Levitan teach a method for a geologic modeling method. However, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claims 1, 13 and 22)

“determining a reference seismic image volume based on a reference model,
wherein the reference model comprises a geologic model for another subsurface
region that is similar to the subsurface region of interest;

…

finding a reference model region within the reference model where the reference
seismic image volume best matches the measured seismic image volume by calculating
a target LSH value from a windowed region of the measured seismic image volume and
performing an approximate nearest-neighbor search of the LSH database;

replacing content of the at least one geologic model region within the geologic
model for the subsurface region of interest with content of the reference model region
from the reference model to obtain an improved geologic model for the subsurface
region of interest”, 

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148